E               N                 ENEIRAL-




                                 April    29, 1952


Hon. C. H. Cavness                        Opinion No. V -1444
State Auditor
Austin, Texas                             Re:   Authority of soil conserva-
                                                tion districts to accept and
                                                disburse private donations
                                                for awards for essay con-
                                                tests and for various con-
Dear Sir:                                       servation proj~ects.

          We quote the following from your letter             requesting      our
opinion on the above-captioned  subject:

           “In your Qpinion No. V-1365,            dated December    4th,
    1951, you stated:

            ” ‘If, as we have been advised occurred in one in-
    stance, the Chamber of Commerce          of a certain city saw
    fit to donate funds for the purpose of providing entertain-
    ment designed to promote soil conservation,         the organka-
    tion could accomplish      this result only by paying for the
    entertainment     itself because once the funds are donated
    to the political subdivision    of the State, they become pub-
    lic money and the property of the political subdivision.’

             “The above was in reply       to our question:

           ” ‘3. Can the following types of expenditures   be
    legally made from either State appropriated      funds or lo-
    cal funds or both:

          ““A. Awards for essay           contests   on various   soil
    conservation subjects.

            “‘C.   Awards   for various     soil   conservation   projects.

           “In our audits of the Soil Conservation    Districts.
    we have found instances where individuals,      business or
    civic organizations    have made contributions    or donations
    to the Soil Conservation    District for the specific purpose
    of making awards for essay contests or for various soil
    conservation   projects.
Hon.    C. H. Gavness,   page 2 (V-1444)




               “For clarification   of your answer in Opinion No.
       V-1365,   we ask that you advise us if a Soil Conservation
       District may accept such specifically       restricted  contribu-
       tions or donations from any source and disburse them in
       accordance     with the provisions   or restrictions   under
       which they were made, provided of course that none of
       the District’s    public money is used to supplement such
       contribution in any manner.”

            Section 7 of Article     165a-4, V.C.S.,  lists powers granted
to soil conservation  districts.      Paragraph   (3) of Section 7 reads as
follows:

              ‘To obtain options upon and to acquire, by purchase,
       exchange,   Lease, gift, grant, bequest, devise, or otherwise,
       any property,    real or personal,  or rights or interests
       therein; to maintain, administer,     and improve any proper-
       ties acquired, to receive income from such properties,         and
       to expend such income in carrying out the purposes and
       provisions   of this Act; and to sell, lease, or otherwise dis-
       pose of any of its property or interests     therein in further-
       ance of the purposes and the provisions       of this Act;”

           This section clearly authorises     soil conservation districts
to accept donations from any source.     It also limits the use of the do-
nated property to “carrying   out the purposes and provisions    of this
Act.”

            Whether the particular    donation for an award for an essay
contest or for a soil conservation     project would further the purposes
of the act is a fact question upon which this office is not authorized
to pass.   Assuming   that such award would further the purposes of
the act, we think a district could accept funds in trust for these pur-
poses.    Such funds would not become a part of the public funds of the
district and their expenditure in this fashion would not, ther,efore,
be counter to the constitutional    provision we discussed   in Attorney
General’s    Opinion V-1365 (1951).




                                   SUh4MARY

             Soil conservation   districts are authorized by Sec-
       tion 7 of Article 165a-4. V.~C.S., to accept funds in trust
       for the purpose of making awards for essay contests or
       for conservation  projects if such awards will, in fact,
Hon.    C. H. Cavness,    page 3 (V-1444)




       further   the purposes   of Article     165a-4,   V.C.S.


                                             Yours   very   truly,

APPROVED:                                     PRICE DANIEL
                                             Attorney General
W. V. Geppert
Taxation Division

Mary K. Wall
Reviewing Assistant
                                               Assistant
Charles D. Mathews
First Assistant


MMC:meh